Title: Recommendations for Federal Offices in North Carolina and the Southwestern Government, [before 7 June 1790]
From: Jefferson, Thomas
To: Washington, George



North Carolina [Before 7 June 1790]

District Judge

Colo. Davie is recommended by Steele.

Hawkins sais he is their first law character.
Brown sais the same.

Samuel Spencer.

Steele sais he is a good man, one of the present judges, not remarkeable for his abilities, but deserves well of his country.
Bloodworth sais Spencer desires the appointment. But sais nothing of him.

John Stokes.

Steele names him at his own request. He is a Virginian, was  a Captain in the late war, lost his right hand in Beaufort’s defeat. Practises law in S. Carolina with reputation and success; has been frequently of the legislature, was a member of the Convention, a federalist, is now a Colonel of militia cavalry, and additional judge of the Supreme court.
Hawkins has understood he is a worthy man.
Ashe names him.


District attorney.

Hamilton. Named by Bloodworth.

Hawkins sais he is now under indictment for extortionate fees and will be silenced.

Hay. Named by Bloodworth.

Hawkins sais he is an Irishman who came over about the close of the war to see after some confiscated property. He has married in the country.

Arnet. Named by Bloodworth.

Hawkins sais he is a N. Jersey man of good character.

Sitgreaves.

Hawkins sais he lives in Newbern where the courts are held. He is a gentlemanly man, and as good a lawyer as any there. Ashe sais that Sitgreaves is not so brilliant in abilities, but of great rectitude of mind.
Bloodworth sais that Sitgreaves is a gentleman of character and represented the state in Congress in 1785.


South-Western government
Governor.

Blount.

Agreed to be the properest man by Williamson, Hawkins, Bloodworth and Ashe.


Secretary.

Howel Tatham.

Williamson sais he was formerly a Continental officer, is now a lawyer, a man of honor and respectable abilities.
Bloodworth names him, but sais nothing of him.
Brown thinks him illy informed, and more a man of dress than of business.

Robert Hayes.

Bloodworth only mentions his name.
Ashe. Says he has been a representative several times, and an officer.


Smith.

Brown considers him as the ablest and best character there.
Hawkins considers him as a very good and able man. He was a leading character in the opposition to Sevier, and so would not be a very agreeable appointment to Sevier.

Judges.

David Campbell.

Brown thinks him not a well informed lawyer, but honest. He is now judge.
Bloodworth and Ashe name him only.
Williamson sais he is of fair character and respectable abilities

Howel Tatham.

See what is said of him above for Secretary.
Ashe proposes him as a Judge, and sais he is of great application, fair and unblemished character.
John Mc.Nairy. Ashe only names him.


Attorney.

Edward Jones.

Ashe proposes him. He has heard that he is a young gentleman of merit and enlightened understanding.
Bloodworth sais he is of good character, has been twice returned for the town of Wilmington.


